NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-1753
                                       ___________

                               MARTIN GREENBLATT;
                               MARTHA GREENBLATT,
                                             Appellants

                                             v.

                                 HOWARD KLEIN
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 2-12-cv-04575)
                         District Judge: Honorable Esther Salas
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 1, 2015

             Before: FUENTES, VANASKIE and SCIRICA, Circuit Judges

                           (Opinion filed: December 14, 2015)
                                      ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Martin and Martha Greenblatt, husband and wife, appeal from an order of the

United States District Court for the District of New Jersey, which granted the

Defendant’s summary judgment motion. We will affirm the District Court’s judgment.

       Because the parties are familiar with the history and facts of the case, we will

recount the events in summary fashion. The Greenblatts’ amended complaint asserted

constitutional and state law claims against Howard Klein, who was the Construction

Code Official and Building Sub-Code Official for the Borough of North Plainfield,

Somerset County, New Jersey, during the period relevant to the complaint. The

Greenblatts’ claims stemmed from two incidents when Klein issued a Notice of Violation

and Order to Terminate (“NOVOT”) for violations he observed at property owned by

Martha Greenblatt and managed by Martin Greenblatt. The first NOVOT was served on

the Greenblatts for “construction of retaining wall without permits,” because the

Greenblatts had erected a cinder block wall on their property without obtaining a permit

(the Greenblatts asserted that it was a fence rather than a wall, and that it was compliant

with height requirements). The second was served on them for “use of a rear portion of

the building as a place of worship without permits or certificate of occupancy.” The

Greenblatts admitted that they had rented the area to a pastor, but argued that he was

simply storing furniture in the space, and that Klein had illegally entered the building.

       The Greenblatts appealed the NOVOTs to the Somerset County Construction

Board of Appeals (SCCOBA), but the Board upheld the NOVOTs and ordered Martha

Greenblatt to pay $4000 in fines. The Greenblatts filed suit in the Superior Court of New

                                              2
Jersey, Law Division, Somerset County, against Klein and others. That court affirmed

the SCCOBA’s decision, holding that the Greenblatts did not have standing to raise a

Fourth Amendment claim regarding the search of the church portion of the building, as

the property had been rented to a third-party tenant, the Greenblatts did not occupy the

property, and they had no reasonable expectation of privacy as to that portion of the

property. The New Jersey court also held that the SCCOBA’s decision to uphold the

NOVOTs was neither arbitrary nor capricious.

       In the meantime, the Greenblatts filed the federal complaint at issue here, raising

five claims: (1) harassment; (2) violation of the Fourth Amendment; (3) violation of the

exclusionary rule; (4) violation of the Takings Doctrine; and (5) violation of 18 U.S.C.

§ 1001 for fraud and false statements. Klein filed a motion for summary judgment. The

Greenblatts opposed the motion and cross-moved for judgment on the pleadings. The

District Court granted Klein’s motion, holding that: (1) the Fourth Amendment claim

and the related exclusionary rule claim were precluded by the Superior Court’s decision;

(2) the Greenblatts had not identified any federal cause of action for harassment, and the

claim would fail if construed as a state law claim for intentional infliction of emotional

distress; (3) the Takings claim was without merit; and (4) there is no private right of

action under 18 U.S.C. § 1001, which is a criminal statute. The Greenblatts timely

appealed.

       We exercise jurisdiction pursuant to 28 U.S.C. § 1291. We review the order

granting summary judgment de novo, using the same standard as the District Court. See

Pichler v. UNITE, 542 F.3d 380, 385 (3d Cir. 2008). Summary judgment is appropriate

                                             3
when the movant demonstrates “that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

       The District Court properly granted summary judgment as to the Fourth

Amendment claims of illegal entry and search of the property. Under 28 U.S.C. § 1738,

a federal court is required to give the same preclusive effect to state court judgments that

those judgments would be given in that state’s own courts.1 Kremer v. Chem. Constr.

Corp., 456 U.S. 461, 466 (1982). In New Jersey, issue preclusion is appropriately

invoked when: (1) the issue is identical to an issue decided in a prior proceeding; (2) the

issue was actually litigated in a prior proceeding; (3) the prior court issued a final

judgment on the merits; (4) the determination of the issue was essential to the prior

judgment; and (5) the party against whom issue preclusion is asserted was a party or in

privity with a party to the earlier proceeding. Del. River Port Auth. v. Fraternal Order of

Police, 290 F.3d 567, 573 (3d Cir. 2002). Additionally, the prior proceedings must have

satisfied the minimum procedural requirements of the Due Process Clause, which

requires notice and an opportunity to be heard. See Metropolitan Edison Co. v. Pa.

Public Utility Comm’n, 767 F.3d 335, 351 n.22 (3d Cir. 2014).

       Here, the Greenblatts seek to raise the same Fourth Amendment claims that they

raised (and had a full opportunity to litigate) in state court. The state court determined

that the Greenblatts lacked standing to raise the claim. The claim was integral to the state


       1
        Section 1738 has long been understood to encompass the doctrine of issue
preclusion. San Remo Hotel v. City & County of San Francisco, 545 U.S. 323, 336
(2005).

                                              4
court decision, and Klein was a defendant in the prior action. Thus, the Greenblatts were

precluded from relitigating the Fourth Amendment claims against Klein in the federal

court. And because the Greenblatts lost on the Fourth Amendment claims, there could be

no meritorious exclusionary rule claims.

       Next, we agree with the District Court that the Greenblatts failed to identify any

federal or state cause of action for “harassment.” We further agree that to the extent the

complaint could be construed as raising a claim of intentional infliction of emotional

stress, such a claim would fail, as the Greenblatts did not allege any physical injury or

serious psychological damage from Klein’s alleged actions. See, e.g., Taylor v. Metzger,

706 A.2d 685, 696 (N.J. 1998) (cause of action for intentional infliction of emotional

distress requires that emotional distress suffered by plaintiff was so severe that no

reasonable person could be expected to endure it).

       As for the Takings claim, we agree that the claim is without merit.2 As the state

did not directly appropriate the Greenblatts’ property, the District Court properly

construed the Greenblatts’ claim as a regulatory taking claim, see Am. Express Travel

Related Servs., Inc. v. Sidamon-Eristoff, 669 F.3d 359, 370-71 (3d Cir. 2012); however,

the Court noted that the Greenblatts had not alleged the existence of any government

regulation that gave rise to the claim. Instead, they argued that Klein’s harassment


       2
        Further, it appears that any Takings Clause claim was unripe, as it does not
appear that the Greenblatts availed themselves of New Jersey’s procedures for obtaining
compensation pursuant to the Eminent Domain Act of 1971, N.J.S.A. § 20:3-1 et seq.
See also Williamson Cty. Reg’l Planning Comm’n v. Hamilton Bank of Johnson City,
473 U.S. 172, 194-95 (1985).

                                              5
diverted them from seeking rental income, and pressured them to sell the property. But

as the District Court noted, the Greenblatts did not allege total economic deprivation, as

they were still able to rent the property to a variety of tenants during the period at issue.

See Cowell v. Palmer Twp., 263 F.3d 286, 291 (3d Cir. 2001) (“[A] regulatory taking

occurs only when the government’s action deprives a landowner of all economically

viable uses of his or her property.”) (citing Lucas v. S.C. Coastal Council, 505 U.S. 1003,

1019 (1992). The District Court correctly determined that the Greenblatts were in a

position to know about applicable building codes and regulations when they bought the

property, and that the character of the enforcement action here did not warrant any

compensation to them. Thus, the Greenblatts did not show that any of Klein’s actions

constituted a “taking” as opposed to a legitimate enforcement of Borough or County laws

and regulations.

       Finally, we agree that there is no private cause of action under 18 U.S.C. § 1001.

And to the extent the Greenblatts sought to raise a state-law civil claim for fraud, that

claim is precluded because the claim is simply an attempt to relitigate the facts

underlying the New Jersey court’s decision.

       For the foregoing reasons, we will affirm the District Court’s judgment.




                                               6